Citation Nr: 0212070	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned for posttraumatic stress disorder, rated as 50 
percent disabling prior to April 2001 and 70 percent 
disabling from April 2001.

2.  Entitlement to an increased rating for left knee 
disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1974.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and assigned an initial 30 percent evaluation effective from 
January 1996.  In August 2001, the RO assigned a 50 percent 
rating for PTSD effective from January 1996.  In April 2002, 
the RO assigned a 70 percent rating effective from April 25, 
2001.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In cases where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  Because the issue of a higher initial rating for 
PTSD was in appellate status at the time of the August 2001 
and April 2002 rating actions, the Board will consider a 
higher rating for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

This appeal also arises from a November 2000 RO rating 
decision that denied entitlement to increased ratings for 
each knee, and continued previously assigned ratings.  
According to a June 1995 rating decision, a 20 percent rating 
was in effect for the left knee and a 10 percent rating was 
in effect for the right knee.  The appealed November 2000 
rating decision erroneously reflects that the left knee had 
been rated as 10 percent disabling.  An August 2001 statement 
of the case corrected that error.  

The veteran testified before an RO hearing officer in March 
2002.


FINDINGS OF FACT

1.  During the period prior to April 2001, the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and his 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment. 

2.  During the period prior to April 2001, neither virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor demonstrable inability to obtain or retain 
employment was shown.  

3.  During the period prior to April 2001, neither persistent 
danger of hurting self or others; persistent delusion or 
hallucination; grossly inappropriate behavior; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name, was shown. 

4.  Beginning in April 2001, the veteran's PTSD has caused 
demonstrable inability to obtain or retain employment.  

5.  The service-connected left knee disability is manifested 
by range of motion from 0 to 120 degrees limited by pain, 
positive McMurray's test, and mild crepitus, with subjective 
complaints of daily swelling, severe pain, weakness, and 
locking; recurrent subluxation or lateral instability is not 
shown.

6.  The service-connected right knee disability is manifested 
by range of motion from 0 to 130 degrees limited by pain, 
with subjective complaints of daily swelling, severe pain, 
weakness, and locking; recurrent subluxation or lateral 
instability is not shown.

7.  There is X-ray evidence of left knee degenerative 
arthritis.  

8.  There is X-ray evidence of right knee degenerative 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
are met during the period prior to April 2001.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996).

2.  The criteria for a 100 percent schedular rating for PTSD 
are met during the period beginning in April 2001.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

3.  The criteria for a higher (30 percent) schedular rating 
for severe left knee impairment are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5257 
(2001).

4.  The criteria for a higher (20 percent) schedular rating 
for moderate right knee impairment are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5257 
(2001).

5.  The criteria for a separate 10 percent schedular rating 
for left knee arthritis are met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 4.71a, Diagnostic Code 5010, 5260 (2001); 
VAOPGCPREC 9-98.

6.  The criteria for a separate 10 percent schedular rating 
for left knee arthritis are met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 4.71a, Diagnostic Code 5010, 5260 (2001); 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has met its duty to assist 
the in the development of these claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statements of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeals, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  Recent 
changes in the rating schedule with respect to PTSD ratings 
were also discussed and the claim for higher PTSD ratings was 
considered under both the former and the revised criteria of 
the rating schedule.  The appellant testified before a 
hearing officer and the transcript is of record.  The duty to 
suggest evidence has been met pursuant to 38 C.F.R. § 3.103.  
The RO made reasonable efforts to obtain relevant records 
adequately identified.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  A vocational rehabilitation folder is of record.  




I.  PTSD

At issue is whether there is a basis to assign a rating for 
PTSD that is higher than that already assigned for any 
portion of the appeal period.  

During the period prior to April 2001, the veteran underwent 
several VA psychiatric evaluations.  Salient portions of 
those reports are discussed below.  

According to a May 1996 VA psychological evaluation, the 
veteran expressed a desire to kill the person who had shot 
and wounded his wife and granddaughter.  Moreover, he said 
that he hated the person who did kill the shooter because 
this deprived him of killing the shooter.  He reportedly had 
been married four times; however, the first marriage ended 
prior to military service.  The examiner felt that the 
veteran's mood was depressed and affect was bland but 
adequate in range.  His thinking was clear, coherent, and 
logical.  There was no evidence of psychosis, hallucination, 
delusion, persecutory ideation or obsessionality.  Judgment 
and insight were intact.  The Axis I diagnosis was major 
depression.  The examiner did not assign a Global Assessment 
of Functioning (GAF) score, but did conclude on Axis V that, 
at best, the veteran had fair to poor adaptive functioning in 
the recent year with moderate social impairment and marked 
occupational impairment.  

According to a June 1997 VA psychological evaluation, the 
veteran reported three to four nightmares per week involving 
combat in Vietnam and other intrusive thoughts about the war.  
He denied suicidal ideation but refused to answer when 
questioned about a desire to harm others.  Insight and 
judgment appeared intact.  He avoided reminders of the war, 
he had feelings of detachment, restricted affect, and he had 
a sense of foreshortened future.  He had various autonomic 
arousal symptoms such as sleep deficits, irritability, 
impaired concentration, hypervigilance, and exaggerated 
startle response.  His social impairment appeared to exceed 
his occupational impairment.  Marital relations were 
strained.  PTSD was given as the primary Axis I diagnosis and 
a Global Assessment of Functioning (GAF) score of 50 was 
assigned [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
(hereinafter referred to as DSM-IV) a score of 41 to 50 is 
indicative of serious symptoms, that is, suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, i.e., no friends, or unable to keep a job.  See 
38 C.F.R. § 4.125 (2001)].  The examiner reported on Axis IV 
that the veteran had extreme psychosocial stressors related 
to combat exposure and wounds, and severe stressors related 
to other factors.  The examiner also felt that the highest 
GAF in the recent year was 55 (a score of 51 to 60 is 
indicative of moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning, i.e., few 
friends, conflicts with peers and coworkers).

A September 2000 VA psychiatric evaluation report reflects 
that the veteran currently took 200 mg of Elavil as well as 
medications for other ailments.  The examiner felt that the 
veteran had an anxious and depressed mood and his affect was 
blunted.  Memory was lacking in some respects; however 
judgment was intact, insight was fair, and intelligence was 
average.  The examiner felt that depressive symptoms were due 
to PTSD, as were anxious symptoms.  The veteran also 
displayed hyper-arousal, intrusive symptoms, and avoidance.  
The examiner felt that the veteran would be expected to have 
trouble maintaining regular employment given his current 
level of pathology.  The examiner assigned a GAF of 45.  

VA outpatient treatment reports dated during the appeal 
period but prior to April 2001 reflect frequent mental health 
counseling sessions.  These reports generally note poor 
sleep, frequent nightmares, tendency to isolate from family, 
and increased depression during holiday seasons.  A February 
1996 report notes that his spouse recently left him and that 
he denied suicidal/homicidal ideation; however, the examiner 
noted recent alarming behavior, such as giving away personal 
possessions, granting his daughter power of attorney, and 
asking his daughter to keep all guns, except for one that he 
had hidden from her.  VA mental health staffers therefore 
contacted his daughter and advised her to call the hospital 
or the authorities if she felt that the veteran was in 
danger.  There is no indication that she made any such call. 
A May 1996 note reflects that the veteran rarely had suicidal 
thoughts.  

A GAF score of 65 was assigned in August 1998 (according to 
DSM-IV, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well).  
In January 1999, the veteran expressed hostility toward 
certain people; however he denied suicidal/homicidal 
ideation.  A GAF score of 50 was assigned.  Elavil was 
increased to 150 mg.  

During an April 1999 VA mental health treatment session, the 
veteran reported that he had re-established contact with some 
family members who he had avoided for many years; however, 
his marriage remained very strained secondary to PTSD.  In 
May 1999, increased thoughts of aggression without target, 
plan, or intent, were noted.  In June 1999, his GAF score was 
55.  In October 1999, his GAF score was back to 50, and 
suicidal ideation had resurfaced.  His GAF remained at 50 in 
February 2000.  In May 2000, he reported that his short-term 
memory was decreasing.  In June 2000, he appeared fatigued 
and subdued.  He reported guilt and isolation.  He felt that 
his son's death (accidental shooting) was God punishing him 
for his actions in Vietnam.  In November 2000, his GAF score 
remained 50 and the examiner found no evidence of psychotic 
thinking.  In March 2001, his GAF score remained 50.  

The veteran's vocational rehabilitation folder reflects that 
benefits were stopped in 1993 because his training had been 
interrupted and he had not indicated a desire to continue.

In January 1998, the veteran reported to the RO that he had 
been taking medication to control PTSD for the recent two 
years.  In March 2002, the veteran testified that his PTSD 
medication had been doubled in the recent two months.  He 
testified that he last worked in March 2001.  

The above facts represent the salient evidence concerning the 
severity of the veteran's PTSD symptoms during the appeal 
period but to April 2001.  The Board must now determine 
whether there is any basis to grant a rating higher than 50 
percent for these symptoms. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Under the old rating schedule, a 100 percent evaluation is 
warranted for PTSD when: 1) the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; 2) the veteran 
exhibits totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; 3) the veteran is demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (effective prior to Nov. 7, 1996).

Comparing the veteran's PTSD symptoms during the earlier 
period to criteria of the former provisions of the rating 
schedule, the Board finds that the criteria for a 70 percent 
rating are more nearly approximated.  A GAF score of 65 was 
given during the period; however, the lowest score given was 
45, and the bulk of the GAF scores for the period appear to 
be around 50.  In May 1996, an examiner noted marked 
occupational impairment and in September 2000, an examiner 
expected that the veteran would have trouble maintaining 
employment.  Thus, the Board finds that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Therefore, under the prior provisions, the 
symptoms of PTSD more nearly approximate the disability 
picture represented by a 70 percent rating for the period 
from January 1996 to April 2001.  A 70 percent rating must 
therefore be granted for this portion of the appeal period.  

Comparing the veteran's symptoms to the former criteria for a 
100 percent rating, the Board finds that virtual isolation in 
the community is not shown.  The evidence reflects that the 
veteran maintains relationships with some people.  No 
examiner has reported totally incapacitating psychoneurotic 
symptoms.  Neither is there evidence of disturbed thought or 
behavioral processes such as fantasy, confusion, panic, and 
explosions of aggressive energy.  He did exhibit somewhat 
bizarre behavior in February 1996 when he gave away personal 
possessions and did things that could be construed as 
contemplating grave action; however, in May 1996, his 
thinking was clear, coherent, and logical with no evidence of 
psychosis, hallucination, delusion, persecutory ideation or 
obsessionality.  The veteran maintained employment during the 
period, which the Board finds to be a very significant factor 
in denying a 100 percent rating for the period.  Thus, under 
the former provisions of the rating schedule for PTSD, the 
disability picture for a 100 percent schedular rating is not 
more nearly approximated. 

Under the revised version of the rating schedule (38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001)), a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  

Comparing the veteran's symptoms from November 7, 1996, the 
date of enactment of the revised rating schedule, to April 
2001, to the criteria for a 100 percent rating under the 
revised formula, the Board does not find that the criteria 
are more nearly approximated.  In arriving at this 
conclusion, the Board has carefully considered whether the 
veteran has exhibited persistent danger of hurting self or 
others, as this could warrant a 100 percent rating.  After 
review of all the evidence, it appears however, that although 
some reports mention possible suicidal/homicidal ideation, 
there is no evidence that this is a persistent danger.  
Neither has persistent delusion or hallucination; grossly 
inappropriate behavior; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name , been shown.  Thus, the Board finds that the 
criteria for a 100 percent rating are not more nearly 
approximated under the revised schedule.  The Board must 
therefore find that the preponderance of the evidence is 
against the claim for a 100 percent rating during the period 
prior to April 2001 and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

Concerning the more recent appeal period, that is, from April 
2001, the Board must compare the veteran's PTSD symptoms with 
either version of the rating schedule to determine whether 
there is a basis to assign a 100 percent evaluation.  

A February 2002 VA examination reports notes that a GAF score 
of 45 was assigned and notes that the veteran had no friends 
outside his own family.  He belonged to no social or civic 
groups.  He had no hobby.  His mood was depressed and his 
affect was variable.  He was not suicidal or homicidal and 
there was no evidence of psychosis.  Judgment was intact, 
insight was fair, and intelligence was average at best.  The 
examiner noted that the veteran's PTSD symptoms had been 
relatively well controlled until 1994 when his wife and 
grandchild were shot and then his son was killed in 1995.  
Current symptoms included hyper-arousal, avoidance, and 
intrusive symptoms.  The examiner felt that the veteran would 
have trouble maintaining employment.  

VA mental health treatment reports during the period reflect 
that in May 2001 the veteran had severe depression at times.  
He had considered returning to work, but the examiner 
strongly advised him not to do so, because of his PTSD.  His 
sleep remained poor.  

In March 2002, the veteran testified that he had not worked 
at all since March 30, 2001.  He also remarked that he quit 
working because of his knees as well as his PTSD.  

In March 2002, the veteran's daughter reported that as a 
police officer, she was competent to report that the 
veteran's prescription medication for PTSD would preclude him 
from driving commercially.  Moreover, in March 2002, a 
business reported that it had terminated its contract with 
the veteran for trucking services because he was unable to 
provide a valid medical permit necessary for that contract.  

Comparing the veteran's symptoms for the period since April 
2001, the Board notes that the evidence strongly suggests 
that the veteran is demonstrably unable to obtain or retain 
employment due to his PTSD.  A VA health care provider agreed 
in a May 2001 mental health treatment note.  Thus, under the 
prior provisions, the requirements for a 100 percent 
schedular evaluation are met for the later appeal period.  A 
100 percent schedular rating for PTSD must therefore be 
granted for this period. 

II.  The Knees

A review of the history of the veteran's bilateral knee 
disabilities will be helpful in this case.  The veteran's 
service medical records (SMRs) reflect that after a tracked 
vehicle that he was riding in hit a mine in December 1970, he 
complained of neck pain and reported that his glasses had 
been blown off.  SMRs also reflect that the veteran's vehicle 
hit another mine on May 3, 1971, and that he suffered a right 
knee contusion.  X-rays were negative.  In January 1972, the 
veteran reported right knee pain since a physical training 
(PT) test earlier that week.  The right knee had slight 
effusion and some lateral instability.  In February 1972, the 
veteran complained of right knee pain from an old wound in 
Vietnam.  He reported that he hurt both knees in December 
1970 and again in May 1971.  In February 1973, a diagnosis of 
right knee chondromalacia was given and in April 1973 a 
diagnosis of chondromalacia of both knees was given.  The 
SMRs contain no mention of hospitalization in Vietnam for the 
knees, however, the veteran has reported that he was 
hospitalized in Vietnam for a lengthy period for the knees, 
but that the records were never located.  The Board notes 
that the veteran's DD-214 reflects that he was awarded the 
Purple Heart.  

In January 1975, the RO established service connection for 
chondromalacia of both knees and assigned 10 percent ratings 
for each under Diagnostic Code 5299-5257.

A December 1990 VA orthopedic examiner gave impressions of 
moderate patello-femoral and medial compartment degenerative 
joint disease in the left knee, and mild patello-femoral and 
medial compartment degenerative joint disease in the right 
knee.  The examiner noted that X-rays did not show moderate 
changes in both knees.  

In a February 1991 rating decision, the RO increased the left 
knee rating to 20 percent and recharacterized it as patello-
femoral and medial compartment degenerative joint disease in 
the left knee.  The right knee was also recharacterized as 
patello-femoral and medial compartment degenerative joint 
disease.  Both knees were re-coded under Diagnostic Code 
5299-5262.  

In December 1992, a VA orthopedic examiner noted that the 
veteran had undergone arthroscopic surgery on the right knee 
about 5 times and on the left knee about six times.  During 
the examination, the veteran reported a left lower leg 
fracture near the knee about three years earlier.  The 
examiner found mild arthritic deformity, bilaterally.  X-rays 
reportedly did not show any degenerative joint disease.  

In July 1993, the RO determined that it was at least as 
likely as not that arthroscopic left knee surgery was related 
to service-connected knee disorders.  The RO granted a 
temporary total evaluation.  

A June 1996 VA rating decision reflects that the service-
connected left knee disorder had been recharacterized as 
status post left knee injury and had been re-coded under 
Diagnostic Code 5257.  The same had been accomplished for the 
right knee.  A 20 percent rating remained for the left knee 
and a 10 percent rating remained for the right knee.  

In January 1998, the veteran requested an increased rating 
for each knee.  He reported worsening conditions.  

A September 1998 report notes complaint of burning pain 
during any left knee motion.  The examiner found full range 
of motion, no effusion, stable ligament, negative Lachman and 
McMurray's tests, no joint line tenderness, and no 
patellofemoral crepitus [Lachman's test is for anterior 
ligament rupture and McMurray's test is for torn meniscus, 
Dorland's Illustrated Medical Dictionary 1677, 1679 (28th ed. 
1994))].  August 1998 X-rays were felt to be within normal 
limits.  

An April 1999 VA outpatient treatment report notes right knee 
pain and numbness down both legs below the knees.  The 
assessment was rule out lumbar stenosis.  

A February 2000 VA outpatient treatment report notes a 
diagnosis of degenerative joint disease of both knees with no 
other comment concerning the knees.  

A September 2000 VA examination of the knees performed by QTC 
Services reflects that the veteran reported eight left knee 
surgeries and three right knee surgeries to remove cartilage 
and scar tissue.  He also reported a broken left knee in 1988 
and occasional use of bilateral knee braces.  He also 
reported occasional left knee swelling and pain, weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance, bilaterally.  He reported 
problems walking for more than a few minutes.  He reported 
some numbness after sitting.  The pain was constant while 
standing with occasional flare-ups of horrible pain.  He took 
Tramadol and Oxaprozin for pain.  The examiner noted that the 
chores of daily living presented problems because of the 
knees.  The examiner noted a 3-cm lateral scar over the left 
knee due to an old injury and numerous surgery scars.  Each 
scar was well healed and nontender with no functional 
limitation.  The veteran had normal posture but walked with 
an antalgic gait.  The examiner felt that there was some 
functional limitation while standing and walking.  The knees 
had normal range of motion (0 to 140 degrees) bilaterally 
with no other symptoms, such as instability, redness, or 
heat.  There was a positive McMurray's test on the left, 
however.  The veteran did not have any constitutional signs 
of arthritis, such as anemia, weight loss, fever, or skin 
disorder.  The examiner noted that the records reflected 
chondromalacia of both knees in 1997 and in 1998, and that a 
doctor had found osteoarthritis of the right knee, 
posttraumatic, with objective evidence of pain.  The examiner 
felt that a claim for tear of the left meniscus at that time 
was without objective findings.  The diagnosis was status 
post arthroscopic surgeries with residuals of bilateral knee 
strain, moderate narrowing of the medial compartment of both 
knees with bone island on right, and scars.  There were 
subjective complaints of pain and unsteadiness.  There was a 
positive McMurray's test on the left.  X-rays showed mild to 
moderate narrowing of the medial compartment of both knees 
with bone island on right.  The examiner commented that the 
knees would cause pain and instability while standing or 
walking, as the veteran had earlier reported.

In a November 2000 rating decision, the RO continued a 20 
percent rating for the left knee and a 10 percent rating for 
the right knee; however, the decision erroneously notes that 
a 10 percent rating was continued for the left knee.  The 
veteran submitted a notice of disagreement with that decision 
in June 2001.  In his substantive appeal, the veteran 
questioned why his disability rating remained the same while 
his doctors said that his knees continued to deteriorate.  

A February 2002 VA examination of the knees performed by QTC 
Management, Inc., reflects claims file review.  During the 
examination, the veteran reported eight left knee surgeries 
and three right knee surgeries.  He also reported a broken 
left knee in a 1988 auto accident and occasional use of 
bilateral knee braces.  He reported that squatting longer 
than 10 minutes would render him unable to rise and that a 
truck's clutch pedal caused left knee pain.  He reported 
bilateral knee swelling and pain, weakness, stiffness, 
recurrent subluxation, inflammation, instability, locking, 
fatigue, and lack of endurance.  He said that the pain was 6 
out of 10 on the left and 4 out of 10 on the right.  The pain 
was described as horrible, constant, and with occasional 
flare-ups.  He reported that he could not work during flare-
ups.  He could stand for only 5 minutes at a time.  Range of 
motion was from 0 to 130 degrees on the right and from 0 to 
120 degrees on the left with no other symptoms, such as 
weakness, instability, redness, or heat.  Any limitation of 
motion was due to pain.  There was mild left knee crepitus 
but negative Lachman and McMurray's tests.  There was no 
fatigue, weakness, incoordination, or lack of endurance.  X-
rays were felt to be normal, bilaterally. 

The relevant diagnosis was post bilateral knee injury, with 
mild crepitus, no pathology shown on X-ray; old records 
reflect that lumbar stenosis is at least as likely as not to 
produce the sensation of knee/leg pain.  The examiner also 
reported that trucking and use of a clutch pedal would cause 
pain, as would as standing, bending, and repetitive 
activities, such as stair climbing. 

The veteran testified in March 2002 that he had severe pain, 
weakness, and locking of the left knee.  It also swelled 
every morning.  He testified that he sometimes wore a brace 
but that he did not wear it that day because it would not 
pass the metal detector.  He testified that the right knee 
was less severe but nearly the same.  He said that he fell 
frequently, in fact, that is how he broke the left knee.  He 
testified that he last worked in March 2001 and that he had 
been a truck driver but could no longer operate a clutch 
pedal because of the left knee.  

The above facts represent the salient evidence relevant to 
the ratings to be assigned each knee.  The Board must now 
determine from that evidence whether there is a basis to 
assign ratings higher than those already assigned for the 
more recent portion of the appeal period. 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2000).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2000). 

The left knee is currently manifested by 0 to 120 degrees of 
motion, limited by pain, positive McMurray's test, and mild 
crepitus, with subjective complaints of daily swelling, 
severe pain, weakness, and locking.  The left knee does not 
appear to be impaired by instability; nonetheless, the 
veteran has reported locking of the left knee, unsteadiness, 
and problems operating a clutch pedal.  His examiners have 
reported that truck driving and other activity, even 
standing, would be painful. 

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic 
Code 5257 (2001).  Thus, the Board must determine whether the 
left knee symptoms more nearly approximate severe impairment.

Comparing the symptoms attributed to the service-connected 
left knee disability with the criteria of the rating 
schedule, the Board finds that the criteria for a 30 percent 
disability rating under Diagnostic Code 5257 are not more 
nearly approximated.  This is because neither recurrent 
subluxation or lateral instability is shown, nor has other 
impairment approximating subluxation or instability been 
shown.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for degenerative arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for degenerative arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

The issue of whether there is adequate medical evidence of 
left knee degenerative arthritis or degenerative joint 
disease is difficult due to the conflicting nature of the 
medical evidence.  In 1990, X-ray evidence of degenerative 
joint disease of the medial compartment of the left knee was 
submitted; however, several X-rays during the 1990s were also 
felt to show a normal left knee.  Moreover, in September 2000 
a VA examiner found X-ray evidence of degenerative joint 
disease of the left knee but in February 2002, that examiner 
reported that left knee X-rays were normal.  Thus, the Board 
is left with a relatively equal balance of positive and 
negative evidence on the issue of whether X-rays show 
degenerative arthritis of the left knee.  Therefore, this 
issue must be resolved in favor of the veteran and a separate 
10 percent rating will be assigned for painful limitation of 
motion of the left knee under Diagnostic Code 5010-5260.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  There 
is medical evidence of flare-ups of pain on use.  Applying 
38 C.F.R. § 4.40 and noting that pain on use is equivalent to 
a seriously disabled joint, the Board must consider a higher 
rating.  In this case, the Board does not find an adequate 
basis to assign a higher rating based on the DeLuca factors.  

Turning to the right knee, the Board notes that the veteran 
feels that the right knee is much the same as the left, but 
not quite as severe.  The Board finds that the right knee 
service-connected disability is manifested by 0 to 130 
degrees range of motion, limited by pain, with subjective 
complaints of daily swelling, severe pain, weakness, and 
locking.  The right knee does not appear to be impaired by 
instability; nonetheless, the veteran has reported locking of 
the right knee and unsteadiness.  His examiners have reported 
that truck driving and other activity, even standing, would 
be painful.  In this case, the Board does not find that the 
symptoms more nearly approximate the moderate impairment 
necessary for a 20 percent rating under Diagnostic Code 5257.  

As with the left knee, the Board must inquire as to whether a 
separate rating for degenerative arthritis or degenerative 
joint disease of the right knee is appropriate.  The evidence 
for and against right knee degenerative arthritis is in 
equipoise.  Therefore, this issue must be resolved in favor 
of the veteran and a separate 10 percent rating will be 
assigned for painful limitation of motion of the right knee 
under Diagnostic Code 5010-5260.

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, for either portion of the appeal period, the service-
connected disabilities have not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 

	(CONTINUED ON NEXT PAGE)



ORDER

1.  A 70 percent schedular rating is granted for PTSD for the 
period prior to April 2001, subject to the laws and 
regulations concerning the payment of monetary benefits.

2.  A 100 percent schedular rating is granted for PTSD for 
the period from April 2001, subject to the laws and 
regulations concerning the payment of monetary benefits.

3.  Entitlement to a rating higher than 20 percent for left 
knee disability is denied.  

4.  Entitlement to a rating higher than 10 percent for right 
knee disability is denied.  

5.  Entitlement to a separate 10 percent rating for left knee 
degenerative arthritis is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.

6.  Entitlement to a separate 10 percent rating for right 
knee degenerative arthritis is granted, subject to the laws 
and regulations concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

